         Case 2:18-cv-02070-NIQA Document 34 Filed 05/28/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 JAMES EVERETT SHELTON                              :             CIVIL ACTION
          Plaintiff                                 :
                                                    :             NO. 18-2070
                v.                                  :
                                                    :
 TARGET ADVANCE LLC                                 :
          Defendant                                 :

                                              ORDER
   AND NOW, this 28th day of May 2019, upon consideration of Plaintiff’s motion for
continuance, [ECF 33], and for good cause shown, it is hereby ORDERED that the motion is
GRANTED. It is further ORDERED that the preliminary pretrial conference in this matter is
CONTINUED to August 1, 2019, at 10:00 AM in the United States Courthouse, 601 Market
Street, Room 8613, Philadelphia, PA. Prior to the preliminary pretrial conference, counsel and
any unrepresented party are expected to comply with Federal Rules of Civil Procedure 16 and 26
(“Rules”), and Local Rule of Civil Procedure 16.1.
   It is further ORDERED that:
   1. a party must, without awaiting a discovery request, provide to other parties the disclosures
       contemplated by Rule 26(a), within fourteen (14) days of the date of this Order;
   2. the parties shall commence discovery immediately; and
   3. no later than fourteen (14) days prior to the preliminary pretrial conference and after
       conferring with the attorneys of record and all unrepresented parties, the parties shall file a
       written report of the Rule 26(f) meeting with the Clerk of Court. Failure to submit the Rule
       26(f) Report will result in this Court establishing the applicable deadlines without the input
       of counsel and/or unrepresented parties.



                                              BY THE COURT:


                                              /s/ Nitza I. Quiñones Alejandro
                                              NITZA I. QUIÑONES ALEJANDRO
                                              Judge, United States District Court
